DETAILED ACTION
The response to Application Ser. No. 15/576,881 filed on June 9, 2020 has been entered.  Claims 1-33 are cancelled. Claims 34-66 are pending. Claims 54-66 are withdrawn from consideration. Claims 34-53 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with respect to the rejection of Claims 34, 35, 37-45 and 47-53 under 35 U.S.C. 103 have been fully considered by the Examiner and are persuasive.
	Specifically, on pages 14-15 of the response filed December 15, 2020, Applicant argues, “One reason that Enqvist's ‘network node’ does not disclose receiving a requested record is that Enqvist does not disclose records requesting and instead discloses a ‘generation layer’ of a telecommunications network substantially continuously generating a stream of event records that are collected and processed by a ‘mediation layer’ and provided as processed records in a substantially continuous stream to an OSS/BSS. See paragraphs 3, 4, 14, 39, 41, 84, and 100 of14 of 18 

Enqvist, along with claim 18. Thus, the basis for the Office's contention that the record- requesting step of claim 34 would have been obvious within the context of Enqvist does not harmonize with the real-time streaming context of Enqvist. 
	Nor does ‘receiving the requested record from the other network node as a received record, along with a schema identifier identifying a second schema used for structuring the received record’ makes sense as an ‘obvious’ modification of Enqvist. Instead, it appears that Enqvist configures format information to be used by mediation layer for collecting events from the generation layer and streaming processed events to the OSS/BSS, which would obviate the need for requesting event records and corresponding format (schema) information, which would be inefficient to carry within the streams going between the layers. See Enqvist at paragraphs 218, 249, 259, and 263, and Items 131 and 145 in Table 1, along with claim 18.
	Monjas Llorente and Moser do not disclose anything that would have motivated the ordinarily-skilled person to modify any network node (or distributed collection of nodes) in Enqvist to perform the method as a whole, set out in claim 34.” 
	The Examiner agrees. New grounds of rejection under 35 U.S.C. 103 are set forth in this Office Action. As the new grounds of rejection under 35 U.S.C. 103 are not necessitated by amendment, this Office Action is made Non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 34, 37-42, 44 and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Heidasch, Pub. No. US 2012/0158889 A1, in view of Moser et al., Pub. No. US 2013/0232105 A1, hereby “Moser”.

Regarding Claim 34, Heidasch discloses “A method performed by a network node configured for operation in a data processing system (Heidasch paragraph 1: a method for providing mapping definition information for business data), the method comprising:
processing records of a defined record type, according to a first schema used by the network node for structuring records of the defined record type (Heidasch figs. 2 and 4 and paragraphs 17, 21-23 and 25: business information client 220 interprets business data 240 based on previously received mapping definition information 230, i.e., processes business data according to a first schema);” and
“receiving the requested record from the other network node as a received record, along with a schema identifier identifying a second schema used for structuring the received record (Heidasch fig. 8 and paragraphs 24 and 50: business information client 220 receives business data from business information server 210, i.e., the other network node, the received business data including a version identifier that identifies the mapping definition associated with the business data, i.e., a schema identifier identifying a second schema);
(Heidasch fig. 8 and paragraphs 24 and 50: business information client 220 determines that the version identifier of the received business data does not match the version identifier of the mapping definition used by the business information client):
obtaining a definition of the second schema (Heidasch fig. 8 and paragraphs 24 and 50: business information client 220 requests and receives an updated mapping definition associated with the version identifier of the received business data)”.
However, while Heidasch further discloses that the business information client processes business data received from business information server using the updated mapping definition retrieved in response to the determining that the version identifier of the received business data does not match the version identifier of the mapping definition used by the business information client (Heidasch paragraphs 17, 24 and 50), Heidasch does not explicitly disclose “requesting a record of the defined record type from another network node;” and 
“generating a local record corresponding to the received record, based on identifying record fields that are common between the first and second schemas, extracting values from the received record for the common record fields and populating corresponding record fields in the local record with the extracted values; and
processing the local record at the network node, as the received record.”
In the same field of endeavor, Moser discloses “requesting a record of the defined record type from another network node (Moser figs. 1 and 3 and paragraphs 26, 84 and 131: client 102 requests a data object from master data server 100, i.e., another network node, using the client's own identifier and format);” and
(Moser figs. 1 and 3 and paragraphs 11, 34, 77-81, 92 and 131: attributes that are common between the data object format used by client system 102 and the data object format used by master data server 100 are mapped to a newly created data object in the format used by the client system); and
processing the local record at the network node, as the received record (Moser figs. 1 and 3 and paragraphs 84 and 131: client system 102 processes the newly created data object using the client's own identifier and format).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Heidasch to map the values of the fields of the received business data that are common between the mapping definition used by the business data and the mapping definition used by the business client into a new data object using the mapping definition of the business client as taught by Moser because doing so constitutes a simple substitution of one known element (creating a new data object having a client format using values of common attributes mapped from a received data object having a different format) for another (processing the received business data using the updated mapping) to obtain predictable and desirable results (processing of the business data by the business information client). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
	
Regarding Claim 37, the combination of Heidasch and Moser discloses all of the limitations of Claim 34.
Additionally, Heidasch discloses “wherein a set of record fields defined by the first schema comprises a subset of record fields defined by the second schema (Heidasch paragraphs 22-24: “According to some embodiments altered mapping definition information may be transmitted from the business process engine to the business process client. This might be performed, for example, when a new data field is added to the business data.” – while not explicitly stated, it is implied that the mapping definition used by business information client 220 may comprise a subset of the data fields of the mapping definition used by the business information server 210).”

Regarding Claim 38, the combination of Heidasch and Moser discloses all of the limitations of Claim 34.
Additionally, Heidasch discloses “wherein obtaining the definition of the second schema comprises receiving the definition of the second schema from the other network node (Heidasch fig. 2 and paragraphs 16-17, 24 and 50: the updated mapping definition is received from business information server 210)”.

Regarding Claim 39, the combination of Heidasch and Moser discloses all of the limitations of Claim 34.
Additionally, Moser discloses “updating the requested record, as stored at the other network node (Moser figs. 1 and 3 and paragraphs 39, 81, 84 and 131-132: master data server 100 updates a corresponding data object in master database 116), based on:
(Moser figs. 1 and 3 and paragraphs 39, 81, 84 and 131-132: the updated data object is mapped from the format used by client 102 to a data object having the format used by master data server 100); and
sending the translated local record to the other network node, for overwriting or otherwise updating the requested record, as stored at the other network node (Moser figs. 1 and 3 and paragraphs 39, 81, 84 and 131-132: master server 100 updates master database 116 based on receiving the updated data object).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Heidasch to update the business data stored by the business information server after processing by the business information client as taught by Moser because doing so constitutes applying a known technique (converting an updated data object from the format used by the client to the format used by the server and sending the converted and updated data object to the server) to known devices and/or methods (a method for providing mapping definition information for business data) ready for improvement to yield predictable and desirable results (updating of the business data maintained by the business information server). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 40, the combination of Heidasch and Moser discloses all of the limitations of Claim 39.
Additionally, Heidasch, as modified by Moser, discloses “wherein sending the translated local record comprises encoding the translated local record according to a defined encoding, and sending the encoded translated local record to the other network (Heidasch figs. 2 and 7 and paragraphs 22, 24 and 44-48: updated business data may be encrypted, i.e., encoded, before being sent over the network to the business information server, wherein the version identifier is included with the updated business data).”

	
Regarding Claim 41, the combination of Heidasch and Moser discloses all of the limitations of Claim 34.
Additionally, Heidasch discloses “wherein the received record is encoded, and wherein extracting the values from the received record for the common record fields includes decoding the received record to obtain the values corresponding to record fields of the received record (Heidasch figs. 2 and 7 and paragraphs 22 and 44-48: the business data received from business information server 210 may be encrypted, i.e., encoded, wherein the business process client 220 decrypts the received business data before processing).”

Regarding Claim 42, the combination of Heidasch and Moser discloses all of the limitations of Claim 34.
Additionally, Heidasch discloses “sending a given record of the defined record type from the network node to the other network node, for storage at the other network node, wherein the given record is structured according to the first schema, and wherein the sending includes encoding the given record and sending the encoded given record to the other network node, along with a schema identifier identifying the first schema (Heidasch figs. 2 and 7 and paragraphs 22, 24 and 44-48: business information client 220 sends updated business data to business information server 210 for persistent storage in database 722, wherein the updated business data includes the version identifier of the mapping definition used by the business information client and may be encrypted, i.e., encoded, before sending).”

Insofar as it recites similar claim elements, Claim 44 is rejected for substantially the same reasons presented above with respect to Claim 34.
Additionally, Heidasch discloses “A network node configured for operation in a data processing system (Heidasch fig. 2 and paragraphs 2 and 16-17: business information client 220, which may be a personal computer), the network node comprising:
a communication interface circuit configured to communicatively couple the network node to another network node in the data processing system (Heidasch fig. 2 and paragraphs 2 and 16-17: business information client 220, which may be a personal computer); and
a processing circuit operatively associated with the communication interface circuit... (Heidasch fig. 2 and paragraphs 2 and 16-17: business information client 220, which may be a personal computer)”.

Insofar as it recites similar claim elements, Claim 47 is rejected for substantially the same reasons presented above with respect to Claim 37.

Insofar as it recites similar claim elements, Claim 48 is rejected for substantially the same reasons presented above with respect to Claim 38.

Insofar as it recites similar claim elements, Claim 49 is rejected for substantially the same reasons presented above with respect to Claim 39.

Insofar as it recites similar claim elements, Claim 50 is rejected for substantially the same reasons presented above with respect to Claim 40.

Insofar as it recites similar claim elements, Claim 51 is rejected for substantially the same reasons presented above with respect to Claim 41.

Insofar as it recites similar claim elements, Claim 52 is rejected for substantially the same reasons presented above with respect to Claim 42.

Claims 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heidasch and Moser in view of Enqvist, Pub. No. US 2005/0262106 A1.

Regarding Claim 35, the combination of Heidasch and Moser discloses all of the limitations of Claim 34.
However, while Heidasch discloses that the business information server and business information client are part of a business information system (Heidasch paragraphs 2 and 16), the combination of Heidasch and Moser does not explicitly disclose “wherein the network node comprises a Business Support System (BSS) node supporting operations in a telecommunication network, and wherein the requested 
In the same field of endeavor, Enqvist discloses a system and method for processing event records by an Operation and Business Support System (OSS/BSS) in a telecommunication network, wherein the event records provide information describing a subscriber’s use of a telecommunication service (Enqvist fig. 1 and paragraphs 2-4, 40, 42-52 and 92-93: “Hence, an event record may contain information on the usage, e.g. if the used telecommunication service is a phone call, the event record may indicate how long the call lasted, or if the service is downloading a file from an FTP server, the event record may contain information about the size of the transferred data block.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Heidasch, as modified by Moser, to process event records describing use of a telecommunication service in a telecommunication network as taught by Enqvist because doing so constitutes a simple substitution of one known element (event records describing a subscriber’s use of a telecommunication system) for another (business data) to obtain predictable and desirable results (processing of telecommunication service event records). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 45 is rejected for substantially the same reasons presented above with respect to Claim 35.

	 
Claims 43 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heidasch and Moser in view of Monjas Llorente et al., Pub. No. US 2013/0013648 A1, hereby “Monjas Llorente”.

Regarding Claim 43, the combination of Heidasch and Moser discloses all of the limitations of Claim 34.
Additionally, Heidasch discloses “when sending a given record to the other network node that is structured according to the first schema, sending the schema identifier of the first schema, to indicate to the other network node that the given record is structured according to the first schema (Heidasch figs. 2 and 7 and paragraphs 22, 24 and 44-48: business information client 220 sends updated business data to business information server 210 for persistent storage in database 722, wherein the updated business data includes the version identifier of the mapping definition used by the business information client).”
However, while Heidasch discloses that the business data includes a version identifier that indicates the mapping definition, i.e., the schema, associated with the business data (Heidasch paragraphs 16-17, 22, 24 and 50), and further discloses storage of the mapping definition by the business information server (Heidasch figs. 2 and 7 and paragraphs 24, 50 and 55), the combination of Heidasch and Moser does not explicitly disclose “registering the first schema with the other network node, based on sending a definition of the first schema to the other network node and receiving a schema identifier identifying the first schema, in return from the other network node”.
In a related field of endeavor, Monjas Llorente discloses adding a new schema to a data dictionary associated with a database, i.e., registering a new schema, by (Monjas Llorente fig. 4 and paragraphs 15-17, 47 and 49: a new schema is defined, a version number, i.e. a schema identifier, for a new schema is determined, and the new schema is added to the data dictionary 15 with the determined version number).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Heidasch, as modified by Moser, to add a new mapping definition by defining additional fields, selecting a version number and storing the new schema in association with the selected version number as taught by Monjas Llorente because doing so constitutes applying a known technique (adding a new schema to a database by defining additional fields, selecting a version number and storing the schema in association with the selected version number in a data dictionary) to known devices and/or methods (a method for providing mapping definition information for business data) ready for improvement to yield predictable and desirable results (enable processing of business data formatted using new mapping definitions). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 53 is rejected for substantially the same reasons presented above with respect to Claim 43.

Allowable Subject Matter
Claims 36 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449